DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 1 recites the limitation “n is an integer of 2 or more” within parenthesis, which renders the claim indefinite because it is unclear whether this limitation is intended to be part of the claim. 
Claim 6 recites the limitation “each of the n-1 spray nozzles formed in the second spray nozzle unit is formed in a region between lines vertical to positions at which the nth and (n-1)th
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5, 11, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend. Claim 1 upon which claims 3-5, 11, and 12 depend is directed to an apparatus. However, the recitations in claims 3-5, 11, and 12 merely relate to an intended use of the claimed apparatus which does not further limit the apparatus defined in claim 1 to any particular structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 4,222,986) in view of Emoto (US 2018/0030181) and Kobayashi et al. (US 2005/0020866).
Regarding claims 1, 3-5, 11, and 12, the reference Smith et al. discloses an apparatus for preparing oligomer, comprising: a reactor (10) receiving a monomer stream and a solvent stream, allowing an oligomerization reaction to proceed, and discharging a gaseous first discharge stream and a liquid second discharge stream (see col. 2, lines 57-68; col. 4, lines 65-68; col. 5, lines 13-24; Fig. 6); a gas-liquid separator (17) separating the gaseous first discharge stream of the reactor into a liquid phase and a gas phase and feeding a liquid bottom discharge stream to the reactor (10); a first transfer line (20) extending from a bottom of the gas-liquid separator to a region spaced apart from an inner wall of the reactor (10) at a position higher than a reaction region inside the reactor and transferring the liquid bottom discharge stream of the gas-liquid separator (see col. 2, lines 57-68; col. 6, lines 24-55; Fig. 6); a solvent transfer line transferring the solvent stream to the reactor (not shown) (see col. 5, lines 13-24); a first spray nozzle unit connected to an end of the first transfer line (20) inside the reactor and having n spray nozzles (21) formed to be spaced apart from each other (see col. 7, lines 
Regarding claim 2, the reference Smith et al. does not specifically disclose arranging a condenser upstream of the gas-liquid separator. However, as evidenced by the reference Emoto (see paras. [0075]; [0080]; Fig. 1) it is typical in the art to arrange a condenser upstream of a gas-liquid separator for condensing a gaseous discharge stream withdrawn from a reactor before being passed to a gas-liquid separator. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gaseous first discharge stream of the reactor Smith et al. fed to the gas-liquid separator after passing through a condenser as taught 
Regarding claim 6, the reference Smith et al. teaches that each of the n spray nozzles formed in the first spray nozzle unit are formed to be spaced apart from each other at predetermined intervals, and be located on a plane in the upper vapor phase portion of the reactor so that the pattern of spray from each nozzle intersects to that of an adjacent nozzle, and that the nozzles located near the walls of the reactor allow a portion of the spray to accumulate thereon and run down the wall thereby aiding in removing fouling occuring at the liquid vapor interface (see col. 7, lines 33-49; Fig. 6). The reference Kobayashi et al. teaches that in the case of a reactor whose vapor phase portion has an elongated length in a vertical direction, the cleaning effect for a lower wall surface of the vapor phase portion can be enhanced by providing a plurality of spray nozzle units in a multi-stage manner (see para. [0041]). In addition, the reference Emoto teaches that a solvent spray nozzle (70) may suitably be arranged in a vertically spaced region between lines vertical to positions at which two lower adjacent solvent spray nozzles are formed (see paras. [0204]-[0207]; Figs. 5A and 7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position each spray nozzle formed in the second spray nozzle unit in a region between lines vertical to positions at which two adjacent spray nozzles of the first spray nozzle unit are formed through a mere routine experimentation and optimization based on the teachings of Kobayashi et al. and Emoto. See MPEP 2144.05.

Regarding claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a spray angle of the liquid bottom discharge stream of the gas-liquid separator sprayed from the spray nozzles formed in the first spray nozzle unit different from a spray angle of the solvent stream sprayed from the spray nozzles formed in the second spray nozzle unit, since the reference Kobayashi et al. suggests spraying the reaction solvent toward an upper wall surface of the vapor phase of the reactor, or toward a mechanical seal or a rotating shaft of the stirrer (see paras. [0003]; [0037]; [0038]).
Regarding claim 9, the reference Emoto teaches that a spray angle from the spray nozzles can be in the range of 15o to 170o (see paras. [0078]; [0106]). Thus, absent any unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a spray angle of the liquid stream sprayed from the spray nozzles formed in the first spray nozzle unit 30o to 90o, and a spray angle of the solvent stream sprayed from the spray nozzles formed in the second spray nozzle unit 91o to 120o as claimed by applicant through a mere routine experimentation and optimization based on the teachings of Kobayashi et al. and Emoto. See MPEP 2144.05.
Regarding claim 10, the reference Smith et al. discloses the apparatus, wherein the first spray nozzle unit includes a first nozzle pipe connecting the plurality of spray nozzles formed in the first spray nozzle unit and the first transfer line to each other (see col. 7, lines 33-49; Fig. 6), and the reference Kobayashi et al. teaches that the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774